


Exhibit 10-h-3

 

ROCKWELL COLLINS
NON-QUALIFIED PENSION PLAN

 

This Plan is a continuation of the Rockwell International Corporation
Non-Qualified Pension Plan.  Effective as of June 29, 2001, Rockwell
Collins, Inc. assumed such plan and all liabilities thereunder with respect to
the Rockwell Collins Participants (as defined in the Employee Matters
Agreement).  Such plan has been renamed as the Rockwell Collins Non-Qualified
Pension Plan.

 

On November 4, 2003, the Board of Directors of Rockwell Collins approved a
freezing of the Plan. The said freezing of the Plan, which is effective as of
the close of business on September 30, 2006 (the “Freeze Date”), has the effect
of terminating further accrual of benefits under the Plan as of that Date and
closing Plan participation off for new employees after that Freeze Date.

 

Effective as of December 31, 2004, the Unfunded Supplemental Pension Plan for
Employees Who Are Participating in a Base Compensation Deferral Agreement, which
provides benefits to highly paid employees who deferred compensation under the
Rockwell Collins Deferred Compensation Plan, was merged into and with this Plan.

 

For purposes of retaining “grandfathered” status under Section 409A of the
Internal Revenue Code of 1986, as amended, the Plan was amended effective as of
January 1, 2005 to limit the Plan to accrued benefits that were earned and
vested as of December 31, 2004.

 


ARTICLE I
DEFINITIONS


 

1.005      Affiliate means:

 

(a)                                  any company incorporated under the laws of
one of the United States of America of which the Company owns, directly
or indirectly, eighty percent (80%) or more of the combined voting power of all
classes of stock or eighty percent (80%) or more of the total value of the
shares of all classes of stock (all within the meaning of Code §1563);

 

(b)                                 any partnership or other business entity
organized under such laws, of which the Company owns, directly or indirectly,
eighty percent (80%) or more of the voting power or eighty percent (80%) or
more of the total value (all within the meaning of Code §414(c)); and

 

(c)                                  any other company deemed to be an Affiliate
by the Board of Directors.

 

--------------------------------------------------------------------------------


 

1.010      Benefit Limitation means the limitations on benefits payable from
Defined Benefit Plans which are imposed by §415 of the Code.

 

1.020      Board of Directors means the Company’s Board of Directors.

 

1.030      Change of Control means any of the following occurring at any time
after June 29, 2001:

 

(a)           The acquisition by any individual, entity or group (within the
meaning of §13(d)(3) or §14(d)(2) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”) (a “Person”) of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of 20% or more of
either (1) the then outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or (2) the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”); provided,
however, that for purposes of this subsection (a), the following acquisitions
shall not constitute a Change of Control:  (w) any acquisition directly from the
Company, (x) any acquisition by the Company, (y) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company, Rockwell
or any corporation controlled by the Company or Rockwell or (z) any acquisition
pursuant to a transaction which complies with clauses (1), (2) and (3) of
subsection (c) of this Section 1.030; or

 

(b)           Individuals who, as of June 29, 2001, constitute the Board of
Directors of the Company (the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board of Directors; provided, however,
that any individual becoming a director subsequent to that date whose election,
or nomination for election by the Company’s shareowners, was approved by a vote
of at least a majority of the directors then comprising the Incumbent Board
shall be considered as though such individual were a member of the Incumbent
Board, but excluding, for this purpose, any such individual whose initial
assumption of office occurs as a result of an actual or threatened election
contest with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board of Directors; or

 

(c)           Consummation of a reorganization, merger or consolidation or sale
or other disposition of all or substantially all of the assets of the Company or
the acquisition of assets of another entity (a “Company Transaction”), in each
case, unless, following such Company Transaction, (1) all or substantially all
of the individuals and entities who were the beneficial owners, respectively, of
the Outstanding Company Common Stock and Outstanding Company Voting Securities
immediately prior to such Company Transaction beneficially own, directly or
indirectly, more than 50% of, respectively, the then outstanding shares of
common stock and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the corporation resulting from such Company Transaction (including,
without limitation, a corporation which as a result of such transaction owns the
Company or all or substantially all of the Company’s assets either directly or
through one or more subsidiaries)  in substantially the same proportions as
their ownership, immediately prior to such Company Transaction of the
Outstanding Company Common Stock and Outstanding Company Voting Securities, as
the case may be, (2) no Person (excluding any employee benefit plan (or related
trust) of the Company, of Rockwell or of such corporation resulting from such
Company Transaction) beneficially owns, directly or indirectly, 20% or more of,
respectively, the then outstanding shares of common stock of the corporation
resulting from such Company

 

2

--------------------------------------------------------------------------------


 

Transaction or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Company Transaction and (3) at least a majority of the members of
the board of directors of the corporation resulting from such Company
Transaction were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board of Directors, providing for
such Company Transaction; or

 

(d)           Approval by the Company’s shareowners of a complete liquidation or
dissolution of the Company.

 

1.040      Code means the Internal Revenue Code of 1986, as amended.

 

1.050      Committee means the Compensation and Management Development Committee
of the Board of Directors.

 

1.060      Company means Rockwell Collins, Inc., a Delaware corporation and its
predecessor, Rockwell International Corporation.

 

1.065      Company Officer means an employee who has been elected by the Board
of Directors as an officer of the Company pursuant to the Company’s by-laws.

 

1.070      Company Pension Plan means the Rockwell Collins Pension Plan.

 

1.080      Compensation Limit means the limitation imposed by §401(a)(17) of the
Code on the amount of compensation which can be considered in determining the
amount of a participant’s benefit under the Company Pension Plan.

 

1.090      Defined Benefit Plan has the same meaning given that term in §3(35)
of ERISA.

 

1.100      Employee means any person who is employed by the Company or by an
Affiliate, including, to the extent permitted by §406 of the Code, any United
States citizen regularly employed by a foreign Affiliate of the Company.

 

1.110      Employee Matters Agreement means the Employee Matters Agreement dated
as of June 29, 2001 by and among Rockwell International Corporation, New
Rockwell Collins, Inc. and Rockwell Scientific Company LLC.

 

1.120      ERISA means the Employee Retirement Income Security Act of 1974, as
amended.

 

1.130      Highly Compensated Employee means a participant in or retiree under
the Company Pension Plan whose compensation would otherwise be considered under
such Plan in determining his benefits thereunder in excess of the Compensation
Limit.

 

1.140      Participant means any participant in the Company Pension Plan who is
a Rockwell Collins Participant as defined in the Employee Matters Agreement
whose benefits payable therefrom are restricted by the Benefit Limitation or the
Compensation Limit.  Employees who (1) are Company Officers hired on or after
January 1, 1993 but eligible for the pre-1993 formula

 

3

--------------------------------------------------------------------------------


 

under the Company Pension Plan, or (2) are participants in the Company Pension
Plan who deferred compensation under the Rockwell Collins Deferred Compensation
Plan are also eligible to participate in this Plan. Notwithstanding any other
provision of this Plan or the Company Pension Plan to the contrary, no Employee
or any other person, individual or entity shall become a Participant in this
Plan on or after the day on which a Change of Control occurs.

 

1.150      Plan means this Rockwell Collins Non-Qualified Pension Plan and its
predecessor, the Rockwell International Corporation Non-Qualified Pension Plan.

 

1.160      Plan Administrator means the person from time to time so designated
by name or corporate office by the Board of Directors.

 

1.165      Section 409A means Section 409A of the Code and any regulations and
other guidance issued thereunder.

 

1.170      Securities Exchange Act means the Securities Exchange Act of 1934, as
amended.

 

1.180      Third Party Administrator means an independent third party selected
by the Trustee and approved by the individual who, immediately prior to a Change
of Control, was the Company’s Chief Executive Officer or, if not so identified,
the Company’s highest ranking officer (the “Ex-CEO”).

 

1.190      Trust means the master trust established by agreement between the
Company and the Trustee, which will be a grantor trust.

 

1.200      Trustee means Wells Fargo Bank, N.A., or any successor trustee of the
Trust described in Section 1.190 of this Plan.

 

1.210      2005 NQ Pension Plan means the Rockwell Collins 2005 Non-Qualified
Pension Plan.

 

Terms not otherwise defined in this Article I shall have meanings set forth in
the Company Pension Plan document.

 


ARTICLE II
DETERMINATION OF BENEFITS


 

2.005      Effective as of the close of business on September 30, 2006 (the
“Freeze Date”), and notwithstanding any other provision in this Plan (or in the
Company Pension Plan) to the contrary, accrual of additional benefits under this
Plan (as well as under the Company Pension Plan) will no longer be possible for
current Plan Participants and individuals who first become Employees on or after
the said Freeze Date will not be eligible to become Participants in this Plan
after the said Freeze Date.

 

2.010      This Plan has been established by the Company as a non-qualified
pension plan for those employees of the Company and its Affiliates whose
retirement benefits under the Company Pension Plan are, in the determination of
those benefits, reduced by reason of application of the

 

4

--------------------------------------------------------------------------------


 

Compensation Limit and/or the Benefit Limitation.  This Plan also provides
enhanced benefits to (a) Company Officers hired on or after January 1, 1993 but
eligible for the pre-1993 formula under the Company Pension Plan, and
(b) participants in the Company Pension Plan who deferred compensation under the
Rockwell Collins Deferred Compensation Plan.  The Company shall pay from its
general assets or from the Trust, as the case may be, to each Participant, or to
the beneficiary, surviving spouse or joint annuitant of the Participant, a
benefit which is equal to the amount of such reduction or enhancement.

 

2.020      If the monthly benefit for which a Participant would have been
otherwise eligible at retirement under the Company Pension Plan is reduced
because of application of the Compensation Limit, for purposes of determining
the benefit payable under this Plan, a Participant’s Average Annual Earnings, as
otherwise defined in Section 1.140 of the Company Pension Plan shall mean the
highest amount that can be determined by averaging the Participant’s Earnings
(as defined in the Company Pension Plan) for any five (5) calendar years within
the ten (10) calendar years (or lesser period, if applicable) of active
employment which immediately precede the earliest of the dates on which the
Participant retires, dies, terminates or commences an approved absence for
disability or the date of the Company Pension Plan freeze (September 30, 2006)
in accordance with the Company Pension Plan.  In determining Average Annual
Earnings (as defined in the Company Pension Plan), any calendar year in which
the Participant has less than a full year of Credited Service (as defined in the
Company Pension Plan) may be disregarded.  In addition, in determining the
benefit payable to the Participant under this Plan, amounts awarded to the
Participant under the Company’s incentive compensation plan (including both the
amount of cash and the value of Employer stock awarded thereunder) will be
included as compensation to be considered hereunder.

 

2.025      In the case of a Participant who first becomes an Employee on or
after January 1, 1993 and, prior to his retirement from the Company, either:

 

(a)                                  becomes a Company Officer, or

 

(b)                                 is an employee who attains Salary Grade 21
or higher and is approved in writing by the Company’s Chief Executive Officer
(authority for which approval can be delegated by him to the Company’s Senior
Vice President, Human Resources) for the enhanced benefit treatment set forth in
this Section,

 

the monthly benefit payable to such Participant from this Plan shall be
calculated pursuant to the same formula as is set forth in Section 5.010(a) of
the Company Pension Plan for participants in that Plan who were first employed
by the Company prior to January 1, 1993.

 

2.030      Subject to the provisions of Section 2.040, any benefit payable under
this Plan shall be paid to or in respect of the Participant in the same manner
and at the same times that benefits become payable under the Company Pension
Plan.

 

2.040      A Participant (including, for purposes of this Section 2.040, a
retiree who is currently receiving benefits under this Plan) or his surviving
spouse or joint annuitant may elect to have the present value of the benefits
due hereunder (such present value to be based upon the interest

 

5

--------------------------------------------------------------------------------


 

and mortality assumptions in effect for the Company Retirement Plan at the time
of the Participant’s retirement or death, as applicable) paid in a lump sum in
the event of the occurrence of a Change of Control, subject to the following:

 

(a)                                  To be effective, the election of a
Participant or his surviving spouse or joint annuitant pursuant to this
Section must be made in writing and filed with the Committee prior to the
occurrence of a Change of Control.

 

(b)                                 An election made hereunder shall be
revocable by the Participant or his surviving spouse or joint annuitant until
such time as a Change of Control shall have occurred at which point the said
election shall be irrevocable.

 

(c)                                  Lump sum payments to be made under this
Section 2.040 to Participants or, in the case of the Participant’s death, to the
Participant’s surviving spouse or joint annuitant shall be made within
forty-five (45) days following the Participant’s retirement, termination of
employment or death; provided, however, that lump sum payments which are to be
made under this Section to Participants, surviving spouses or joint annuitants
who are currently receiving benefits at the time of a Change of Control shall be
made within forty-five (45) days following the Change of Control.

 

Notwithstanding any provision of this Plan to the contrary, such election may
only be made by a Participant or beneficiary of a Participant who first became
eligible to participate in the Rockwell International Corporation Non-Qualified
Pension Plan prior to June 29, 2001.

 


ARTICLE III
CLAIMS PROCEDURE


 

3.010      Any person claiming a right to participate in this Plan, claiming a
benefit under this Plan or requesting information under this Plan shall present
the claim or request in writing to the Committee, who shall respond in writing
within ninety (90) days following his receipt of the request.

 

3.020      If the claim or request is denied, the written notice of denial shall
state:

 

(a)                                  the reasons for denial;

 

(b)                                 a description of any additional material or
information required and an explanation of why it is necessary; and

 

(c)                                  an explanation of this Plan’s claim review
procedure.

 

3.030      Any person whose claim or request is denied may make a request for
review by notice given in writing to the Committee.

 

6

--------------------------------------------------------------------------------


 

3.040      A decision on a request for review shall normally be made within
ninety (90) days after the date of such request.  If an extension of time is
required for a hearing or other special circumstances, the claimant shall be
notified and the time limit shall be extended by an additional sixty (60) days
from the date of such request.  The decision shall be in writing and shall be
final and binding on all parties concerned.

 


ARTICLE IV
AMENDMENT AND TERMINATION; MISCELLANEOUS PROVISIONS


 

4.010      The Board of Directors shall have the power to amend, suspend or
terminate this Plan at any time, except that no such action shall adversely
affect rights with respect to any benefit without the consent of the person
affected.

 

4.020      This Plan shall be interpreted and administered by the Committee;
provided, that interpretations by the Plan Administrator of those provisions of
the Company Pension Plan which are also applicable to this Plan shall be binding
on the Committee.

 

Notwithstanding any other provision of this Plan to the contrary, upon and after
the occurrence of a Change of Control, the Plan will be administered by the
Third-Party Administrator.  The Third-Party Administrator will have the
discretionary power to determine all questions arising in connection with the
administration of the Plan and the interpretation of the Plan and Trust
including, but not limited, to benefit entitlement determinations; provided,
however, upon and after the occurrence of a Change of Control, such
administrator will have no power to direct the investment of Plan or Trust
assets or select any investment manager or custodial firm for the Plan or Trust.

 

Upon and after the occurrence of a Change of Control, the Company will be
required to:

 

(a)                                  pay all reasonable administrative expenses
and fees of the Third-Party Administrator;

 

(b)                                 indemnify the Third-Party Administrator
against any costs, expenses and liabilities including, without limitation,
attorney’s fees and expenses arising in connection with the performance of such
administrator hereunder, except with respect to matters resulting from the gross
negligence or willful misconduct of the said administrator or its employees or
agents; and

 

(c)                                  supply full and timely information to the
Third-Party Administrator on all matters relating to the Plan, the Trust, the
Participants and any surviving spouses and contingent annuitants, the benefits
of the Participants, the date of circumstances of the retirement, disability,
death or termination of employment of the Participants, and such other pertinent
information as the Third-Party Administrator may reasonably require.

 

(d)                                 upon and after a Change of Control, the
Third-Party Administrator may not be terminated by the Company and may only be
terminated (and a replacement appointed) by the Trustee, but only with the
approval of the Ex-CEO (as defined in Section 1.180).

 

7

--------------------------------------------------------------------------------


 

4.030      This Plan is an unfunded employee benefit plan primarily for
providing deferred compensation to an identified group of management or highly
compensated employees of the Company and is also an excess benefit plan (as
defined by §3(36) of ERISA).  This Plan is intended to be unfunded for tax
purposes and for purposes of Title I of ERISA.  Participants and their
beneficiaries, estates, heirs, successors and assigns shall have no legal or
equitable rights, interest or claims in any property or assets of the Company or
its Affiliates.  Any and all of the assets of the Company and its Affiliates
shall be, and remain, the general, unpledged, unrestricted assets of the Company
and its Affiliates.  The Company’s and any Affiliate’s sole obligation under
this Plan shall be merely that of an unfunded and unsecured promise of the
Company or such Affiliate to pay money in the future.

 

4.040      Neither a Participant nor any other person shall have any right to
commute, sell, assign, transfer, pledge, anticipate, mortgage or otherwise
encumber, transfer, hypothecate or convey, in advance of actual receipt, any
interest he may have hereunder.  A Participant’s rights to benefits described
herein are and shall be nonassignable and nontransferable prior to actual
distribution as provided by this Plan.  Any such attempted assignment or
transfer shall be ineffective with respect to the Company and with respect to
any Affiliate, and the Company’s and any Affiliate’s sole obligation shall be to
distribute benefits to Participants, their beneficiaries or estates as
appropriate.  No part of any Participant’s benefits hereunder shall, prior to
actual payment as provided by this Plan, be subject to seizure or sequestration
for the payment of any debts, judgments, alimony or separate maintenance owed by
a Participant or any other person, nor shall any such benefits be transferable
by operation of law in the event of a Participant’s or any other persons
bankruptcy or insolvency, except as otherwise required by law.

 

4.050      This Plan shall not be deemed to constitute a contract of employment
between the Company or any of its Affiliates and any Participant, and no
Participant, beneficiary or estate shall have any right or claim against the
Company or any of its Affiliate under this Plan except as may otherwise be
specifically provided in this Plan.  Nothing in this Plan shall be deemed to
give a Participant the right to be retained in the service of the Company or any
Affiliate or to interfere with the right of the Company or any Affiliate to
discipline, discharge or change the status of a Participant at any time.

 

4.060      A Participant will cooperate with the Committee by furnishing any and
all information requested by the Committee or its delegates in order to
facilitate proper administration (including distributions to and in respect of
Participants) of this Plan and by taking such other action as may be reasonably
requested by the Committee or its delegate.

 

4.070      Subject to ERISA, the provisions of this Plan shall be construed and
interpreted according to the laws of the State of Iowa.  In the event that any
provision of this Plan shall be held illegal or invalid for any reason, said
illegality or invalidity shall not affect the remaining provisions of this Plan,
which shall be construed and enforced as if such illegal or invalid provision
were not included in this Plan.  The provisions of this Plan shall bind and
obligate the Company and its Affiliates and their successors, including, but not
limited to, any corporate or other business entity which shall, whether by
merger, consolidation, purchase or otherwise, acquire all or substantially all
of the business and assets of the Company or its Affiliates and their successors
of any such company or other business entity.

 

8

--------------------------------------------------------------------------------


 

4.080      All words used in this Plan in the masculine gender shall be
construed as if used in the feminine gender where appropriate.  All words used
in this Plan in the singular or plural shall be construed as if used in the
plural or singular where appropriate.

 


ARTICLE V
TRUST


 

5.010      Establishment of the Trust. The Company shall establish the Trust
(which may be referred to herein as a “Rabbi Trust”).  The Trust shall become
irrevocable upon a Change of Control (to the extent not then irrevocable). 
After the Trust has become irrevocable with respect to the Plan, except as
otherwise provided in Section 12 of the Trust, the Trust shall remain
irrevocable with respect to the Plan until all benefits due under this Plan and
benefits and account balances due to any participants and beneficiaries under
any other plan covered by the Trust have been paid in full.  Upon establishment
of the Trust, the Company shall provide for funding of the Trust in accordance
with the terms of the Trust.

 

5.020      Interrelationship of the Plan and the Trust.  The provisions of the
Plan and any Participant’s Participation Agreement Form will govern the rights
of a Participant to receive distributions pursuant to the Plan.  The provisions
of the Trust will govern the rights of the Company and its Affiliates,
Participants and the creditors of the Company and its Affiliates to the assets
transferred to the Trust.  The Company and each of its Affiliates employing any
Participant will at all times remain liable to carry out their obligations under
the Plan.

 

5.030      Distributions From the Trust. The Company’s and each of its
Affiliate’s obligations under the Plan may be satisfied with Trust assets
distributed pursuant to the terms of the Trust, and any such distribution will
reduce their obligations under this Plan.

 

5.040      Rabbi Trust.   The Rabbi Trust shall:

 

(a)                                  be a non-qualified grantor trust which
satisfies in all material respects the requirement of Revenue Procedure 92-64,
1992-2 CB 122 (or any successor Revenue Procedure or other applicable
authority);

 

(b)                                 be irrevocable upon a Change of Control (to
the extent not then irrevocable); and

 

(c)                                  provide that any successor trustee shall be
a bank trust department or other party that may be granted corporate trustee
powers under state law.

 


ARTICLE VI
SECTION 409A


 

6.010       Effective as of January 1, 2005, for purposes of retaining
“grandfathered” status under Section 409A, this Plan is limited to accrued
benefits that were earned and vested as of

 

9

--------------------------------------------------------------------------------


 

December 31, 2004. Effective as of January 1, 2005, any accrued benefits under
the Plan that were earned and vested after December 31, 2004 will be credited
under, and all liabilities related thereto will be transferred to, the 2005 NQ
Pension Plan.

 

10

--------------------------------------------------------------------------------
